— In consolidated actions inter alia to declare defendant Royal Globe Insurance Companies’ denial of insurance coverage invalid, said defendant and its agent, defendant Lewis Behrend Co., Inc., appeal from an order of the Supreme Court, Queens County, dated September 3, 1974, which granted plaintiffs’ separate motions for summary judgment against Royal Globe and ordered entry of judgment declaring that it is required to defend Nicholas Fiore and/or Nick Fiore in the pending negligence actions commenced by plaintiffs herein. Order affirmed, with one bill of $50 costs and disbursements jointly to respondents appearing separately and filing separate briefs. Royal Globe’s delay of 14 months in denying coverage under the policy was unreasonable. Rabin, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.